BOND, J.
The demurrers to the evidence in this case are disposed of by the ruling made by this court when the cause was before us on a former appeal. It was distinctly held, in the opinion then delivered, that the evidence adduced, furnished a basis for the verdict of the jury upon the question as to the guilty knowledge of appellant in the purchase of the ties cut from the land claimed by respondent. It is argued further, on the present appeal, that the two sheriffs’ deeds attacked in the answer, were inadmissible in evidence. When this objection was made in the lower court, it was overruled on the ground that the insertion of the name of Joseph Catron in one deed and of Clarence Delafield in another, was the mere insertion of unnecessary parties defendant in the tax suits upon which said deeds were rested, wherefore such alteration or forgery in no way affected the title transmitted by the deeds made in confirmation of the sales of the land had in such actions. The general rule is that persons relying upon title papers should explain the alterations, while in their possession, which such instruments have undergone, before introducing them in evidence. *561Kelly v. Thuey, 143 Mo. 433. In the case cited, the court having under review the alteration of a receipt, applied this doctrine to that contract in the most broad and liberal terms.
In Woods v. Hilderbrand, 46 Mo. 284, which was an action of ejectment upon a sheriff’s deed conveying several parcels of land, including the one in controversy, the evidence showed that the plaintiff after receiving the deed, altered the description of one of the parcels, but not the one he sought to recover. The trial court held this was fatal to the deed as conduit of title as well as to its admissibility in evidence. In passing upon which ruling, the Supreme Court said: “In both these positions the court committed manifest error. It is a mistake to suppose an alteration in a deed conveyance after delivery operates to reconvey the title to the original grantor. A total destruction of the instrument will not have that effect, but the title remains in the grantee and he may bring ejectment upon it. The title passed by the deed; it has performed its office and its continued existence or integrity is not essential to the title although a fraudulent and material change may disable the holder from bringing an action upon its covenants.” * * * “The description of one of the parcels — from what motive does not appear — was changed by the grantee. Without considering what might be the effect of this change as to that parcel, we can not see how it should affect the conveyance as to the others. As to them the alteration was immaterial, as the deed remains in full force and should have been received as evidence of the plaintiff’s title.” To the same effect, Burnett v. McCluey, 78 Mo. 678.
The appellants, in the case at bar, set up no title to the land. There is nothing in the record . to show that either Catron or Delafield had any interest or right to the land at the time of the execution of the two deeds, nor that they were *562proper parties to the suit for delinquent taxes, in consummation of which the deeds were executed. Each of the deeds purported to convey the title of the record owner of the land at the time they were made and at the time of the tax suits were instituted: they certainly performed this office. The fact that subsequent to their execution, other names of persons, having no title to the land were interpolated in the deeds, did not affect the validity of the latter as transferring the title and estate of the persons properly named in them, and properly joined in the tax suits. The subsequent additions to these •deeds, whether by the parties having them in custody or by mere spoliators, could only prejudice some one in privity of title with the persons whose names were thus added to the deeds. As the appellant made no claim to such a relation with the parties whose names were thus inserted, it surely was not harmed by that fact; hence, its objection was no ground for the exclusion of such deeds from evidence as conveyances prima facie valid of the titles of the persons who were properly joined in the tax suits and whose interest was sold thereunder. We think, therefore, there was no error in the ruling of the trial court on this point.
A careful examination of the instructions in this case shows that all of those requested by defendant were given, except one, which latter in our opinion, was fully covered, as far as proper, by matters embraced in other instructions.
The result is the judgment herein is affirmed.
All concur.